IN THE COURT OF APPEALS OF NORTH CAROLINA

                                  No. COA16-406

                              Filed: 1 November 2016

Buncombe County, No. 15 CVS 2404

SUSAN HEDDEN, Plaintiff,

             v.

ANN ISBELL, Defendant.


      Appeal by defendant from order entered 17 December 2015 by Judge Alan Z.

Thornburg in Buncombe County Superior Court. Heard in the Court of Appeals 21

September 2016.


      Steven Kropelnicki, PC, by Steven Kropelnicki, for plaintiff-appellee.

      Morrow, Porter, Vermitsky, Fowler & Taylor PLLC, by John C. Vermitsky, for
      defendant-appellant.


      ENOCHS, Judge.


      Ann Isbell (“Defendant”) appeals from the trial court’s order denying her

motion to dismiss for lack of personal jurisdiction pursuant to Rule 12(b)(2) of the

North Carolina Rules of Civil Procedure and for failure to state a claim upon which

relief can be granted under Rule 12(b)(6). After careful review, we affirm the trial

court’s order.

                                Factual Background

      Plaintiff married Michael Hedden (“Hedden”) on 5 November 1977.          Both

Plaintiff and Hedden reside in Orange County, Florida. Defendant is a resident of

Virginia.
                                  HEDDEN V. ISBELL

                                  Opinion of the Court



      In the Summer of 2014, Defendant and Hedden engaged in an extramarital

affair in Buncombe County, North Carolina. Among the various acts and conduct

alleged to have occurred, was the assertion that “Plaintiff’s husband would drive to

North Carolina to meet the Defendant for their sexual relations.”

      Defendant was aware that Hedden was married to Plaintiff, however “actively

participated in, initiated and encouraged conduct which resulted in the alienation of

the genuine love and affection existing between Plaintiff and Plaintiff’s husband prior

to the conduct of the Defendant.” On 3 February 2015, Plaintiff separated from

Hedden as a result of his and Defendant’s adulterous relations.

      On 2 June 2015, Plaintiff filed a verified complaint in Buncombe County

Superior Court asserting claims for alienation of affection and criminal conversation

against Defendant. On 15 June 2015, Defendant filed a motion to dismiss pursuant

to Rules 12(b)(2) and (6). On 28 August 2015, Plaintiff was deposed.

      A hearing was held on Defendant’s motion to dismiss before the Honorable

Alan Z. Thornburg in Buncombe County Superior Court on 8 December 2015. At the

hearing, for the first time, Defendant’s trial counsel stated that she would

additionally be moving to dismiss Plaintiff’s complaint pursuant to Rule 12(b)(1) of

the North Carolina Rules of Civil Procedure.

      On 17 December 2015, the trial court entered an order finding that

“[Defendant] was served with process personally at on [sic] 3 June 2015 by a



                                         -2-
                                        HEDDEN V. ISBELL

                                         Opinion of the Court



Buncombe County sheriff’s deputy at 1691 Pisgah Highway, Buncombe County, NC.”

The trial court then concluded as a matter of law that “Defendant was served with

process as provided by NCRCP Rule 4(j)(1),a [sic]” and that “[t]he court has grounds

for jurisdiction under G.S. 1-75.4.” The court then ruled that “defendant’s motion to

dismiss for lack of personal jurisdiction is hereby denied.” Defendant filed a timely

notice of appeal of the trial court’s order on 28 December 2015.

                                              Analysis

        On appeal, Defendant argues that the trial court erred in denying her motion

to dismiss pursuant to Rules (12)(b)(1) and (2).1 Specifically, she contends that the

trial court lacked subject matter jurisdiction over Plaintiff’s claims because neither

of the parties were North Carolina residents, and also lacked personal jurisdiction

over Defendant because she did not have sufficient minimum contacts with North

Carolina.

I.      Appellate Jurisdiction

        Initially, we note that it is undisputed that the present appeal is interlocutory.

“Generally, there is no right of immediate appeal from an interlocutory order.” Blue

v. Mountaire Farms, Inc., ___ N.C. App. ___, ___, 786 S.E.2d 393, 397 (2016).



        1 Defendant also moved to dismiss Plaintiff’s complaint pursuant to Rule 12(b)(6) for failure to
state a claim upon which relief can be granted. However, she does not contend that the trial court
erred in failing to dismiss Plaintiff’s claims on this ground on appeal. Consequently, any arguments
regarding the trial court’s ruling on Defendant’s Rule 12(b)(6) motion are deemed abandoned. See
N.C.R. App. P. 28(b)(6) (“Issues not presented in a party’s brief, or in support of which no reason or
argument is stated, will be taken as abandoned.”).

                                                 -3-
                                  HEDDEN V. ISBELL

                                  Opinion of the Court



      Where a party challenges a trial court’s order as to personal jurisdiction under

Rule 12(b)(2), however, “[a]ny interested party shall have the right of immediate

appeal from an adverse ruling as to the jurisdiction of the court over the person or

property of the defendant or such party may preserve his exception for determination

upon any subsequent appeal in the cause.” N.C. Gen. Stat. § 1-277(b) (2015). “On

the other hand, the denial of a motion to dismiss pursuant to Rule 12(b)(1) for lack of

subject matter jurisdiction is not immediately appealable.” Data Gen. Corp. v. Cnty.

of Durham, 143 N.C. App. 97, 100, 545 S.E.2d 243, 246 (2001).

             “The distinction is important because the denial of a
             motion to dismiss for lack of subject matter jurisdiction
             pursuant to Rule 12(b)(1) is not immediately appealable,
             but the denial of a motion challenging the jurisdiction of
             the court over the person of the defendant pursuant to Rule
             12(b)(2) is immediately appealable.”

Green v. Kearney, 203 N.C. App. 260, 264-65, 690 S.E.2d 755, 760 (2010) (internal

brackets and ellipses omitted) (quoting Zimmer v. N.C. Dep’t of Transp., 87 N.C. App.
132, 133-34, 360 S.E.2d 115, 116 (1987)).

      Therefore, to the extent Defendant argues that the trial court erred in denying

her motion to dismiss under Rule 12(b)(1), that portion of her appeal is dismissed as

interlocutory. We therefore only need to address the merits of Defendant’s argument

that the trial court lacked personal jurisdiction over her pursuant to Rule 12(b)(2).

See Hale v. Hale, 73 N.C. App. 639, 640-41, 327 S.E.2d 252, 253 (1985) (“[N.C. Gen.

Stat. § 1-277(b)] does not apply to orders denying motions made pursuant to . . . Rule


                                         -4-
                                  HEDDEN V. ISBELL

                                  Opinion of the Court



12(b)(1) seeking dismissal for lack of subject matter jurisdiction. Therefore, we need

only decide whether our courts can properly assert personal jurisdiction over

defendant.” (internal citation omitted)).

II.   Personal Jurisdiction

      Defendant asserts that the trial court erred in denying her motion to dismiss

pursuant to Rule 12(b)(2). Specifically, she contends that she did not have sufficient

minimum contacts with North Carolina for the trial court to exercise personal

jurisdiction over her, thereby violating her due process rights under the Fourteenth

Amendment of the United States Constitution. We disagree.

      “When this Court reviews a decision as to personal jurisdiction, it considers

only ‘whether the findings of fact by the trial court are supported by competent

evidence in the record; if so, this Court must affirm the order of the trial court.’ ”

Banc of Am. Secs. LLC v. Evergreen Int’l Aviation, Inc., 169 N.C. App. 690, 694, 611
S.E.2d 179, 183 (2005) (quoting Replacements, Ltd. v. MidweSterling, 133 N.C. App.
139, 140-41, 515 S.E.2d 46, 48 (1999)).

             “The determination of whether jurisdiction is statutorily
             and constitutionally permissible due to contact with the
             forum is a question of fact.” To resolve a question of
             personal jurisdiction, the court must engage in a two step
             analysis. First, the court must determine if the North
             Carolina long-arm statute’s (N.C. Gen. Stat. § 1-75.4)
             requirements are met. If so, the court must then determine
             whether such an exercise of jurisdiction comports with due
             process.



                                            -5-
                                     HEDDEN V. ISBELL

                                     Opinion of the Court



Cooper v. Shealy, 140 N.C. App. 729, 732, 537 S.E.2d 854, 856 (2000) (quoting

Hiwassee Stables, Inc. v. Cunningham, 135 N.C. App. 24, 27, 519 S.E.2d 317, 320

(1999)).

      In the present case, Defendant was personally served with Plaintiff’s complaint

while she was physically present in the State of North Carolina in conformity with

Rule 4(j)(1)(a) of the North Carolina Rules of Civil Procedure, which provides, in

pertinent part, as follows:

                    (j) Process -- Manner of service to exercise
             personal jurisdiction. -- In any action commenced in a
             court of this State having jurisdiction of the subject matter
             and grounds for personal jurisdiction as provided in G.S. 1-
             75.4, the manner of service of process within or without the
             State shall be as follows:

                    (1)       Natural Person. -- Except as provided in
                              subdivision (2) below, upon a natural person
                              by one of the following:


                              a.    By delivering a copy of the summons
                                    and of the complaint to the natural
                                    person . . . .

      This manner of service of process satisfies both requirements for establishing

personal jurisdiction over Defendant. It is well established that

                    N.C.G.S. § 1-75.4(1)(a) allows the courts of this State
             to exercise in personam jurisdiction over a person served
             pursuant to Rule 4(j) or Rule 4(j1) of the North Carolina
             Rules of Civil Procedure “[i]n any action, whether the claim
             arises within or without this State, in which a claim is
             asserted against a party who when service of process is


                                            -6-
                                  HEDDEN V. ISBELL

                                   Opinion of the Court



              made upon such party . . . [i]s a natural person present
              within this State . . . .”

Lockert v. Breedlove, 321 N.C. 66, 68, 361 S.E.2d 581, 583 (1987) (quoting N.C. Gen.

Stat. § 1-75.4(1)(a) (1983)).

       In Lockert, the defendant moved to dismiss the plaintiff’s claims on the ground

that the trial court lacked personal jurisdiction over him because there were

insufficient minimum contacts between him and North Carolina. Id. at 67, 361

S.E.2d at 582. The trial court denied his motion and this Court affirmed the trial

court’s order. Id.

       On appeal to our Supreme Court, the Court stated the following:

                    This Court has consistently applied the minimum
              contacts analysis articulated in International Shoe [Co. v.
              Washington, 326 U.S. 310, 90 L. Ed. 95 (1945)] to cases in
              which nonresident defendants were served with process
              outside the forum state. We conclude that such minimum
              contacts analysis is not necessary, however, when the
              defendant is personally served while present within the
              forum state.

Id. at 68, 361 S.E.2d at 583 (emphasis added) (internal citations omitted). Indeed,

the Supreme Court went on to emphasize that

                     [t]he defendant would have us hold that the
              presence of a person in the forum state is not sufficient to
              confer jurisdiction upon its courts. We are aware that some
              courts have made sweeping pronouncements to the effect
              that minimum contacts analysis is required in all cases in
              which the defendant is a nonresident of the forum state.
              We conclude, however, that such cases are contrary to the
              Supreme Court’s holdings in International Shoe and its


                                          -7-
                                         HEDDEN V. ISBELL

                                          Opinion of the Court



                progeny. We hold that the minimum contacts test is
                inapplicable to cases in which the defendant is personally
                served within the forum state.

Id. at 68-69, 361 S.E.2d at 583 (internal citations omitted). The Supreme Court

concluded that “[f]or the foregoing reasons, we hold that the rule continues to be that

personal service on a nonresident party, at a time when that party is present in the

forum state, suffices in and of itself to confer personal jurisdiction over that party.”

Id. at 72, 361 S.E.2d at 585 (emphasis added).

        We find that Lockert is controlling and dispositive as to the present appeal.

Here, the trial court found that Defendant was personally served while physically

present in the State of North Carolina. Indeed, this fact is undisputed by Defendant.

Consequently, when the sheriff’s deputy personally served her, the trial court

acquired in personam jurisdiction over Defendant and the need for a minimum

contacts analysis was rendered unnecessary. As a result, we affirm the trial court’s

order denying Defendant’s motion to dismiss.2

                                              Conclusion

        For the reasons stated above, the trial court’s order is affirmed.


        2  We also note that Defendant makes a policy argument urging us to hold that service of
process upon a nonresident defendant who is physically present in the State of North Carolina can no
longer be deemed sufficient to confer personal jurisdiction upon trial courts and alternatively invites
us moving forward to always require a minimum contacts analysis be performed in determining
whether in personam jurisdiction exists. We decline Defendant’s invitation to do so and, in any event,
are bound by Lockert’s holding in direct opposition to Defendant’s position maintaining that “[t]he
language of International Shoe did not sound a death knell for the transient rule of jurisdiction; rather,
it set out an alternative means of establishing personal jurisdiction when the defendant is not present
within the territory of the forum.” Id. at 70, 361 S.E.2d at 584 (internal quotation marks omitted).

                                                  -8-
                     HEDDEN V. ISBELL

                     Opinion of the Court



AFFIRMED.

Judges ELMORE and ZACHARY concur.




                            -9-